Title: John Adams to Thomas Jefferson, 23 May 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              London

               May 23. 1786
            
          

          I am honoured with yours of the 11th.,
            with the enclosures from Mr Lamb, Mr Carmichael and Mr Barclay. I am not Surprized that
              Mr Lamb, has only discovered that our means are
            inadequate, without learning the Sum that would be Sufficient. Il faut marchander avec
            ces Gens la.— —They must be beaten down as low as possible. but We shall find at last
            the Terms very dear. The Algerines will never make Peace with Us, untill We have
            Treaties finished with Constantinople, Tunis Tripoli, & Morocco. They always
            stand out the longest.—Mr Barclay will have no better
            fortune and I dont believe it, worth while for him to wait a Moment to discover what sum
            will do.—
          I think with you, that it is best to desire Mr Lamb immediately, to return to Congress, and Mr
            Randal too. it is Surprizing that neither of them, has given Us more circumstantial
            Information, and that Mr Randal has not come on to Paris and
            London.—I think you will do well to write him to come forward without loss of time. and
            am glad You sent Copies of all the Letter to Mr Jay. I
            concur with you entirely in the Propriety of your going on with the Comte de Merci, in
            the Negotiation and in transmitting to Congress the Plan you may agree upon, that they
            may Send a new Commission if they judge proper.
          I have a Letter from Mr Randal at
            madrid 4. May, but shall not answer it as I wish you to write him in behalf of both of
            Us to return immediately to Paris and London. I have a Letter too from Isaac Stephens at
            Aligires the 15. of April. He Says the Price is 6000 Dollars for a Master 4000 for a
            Mate, and 1500 for each Sailor. The Dey will not abate a 6d,
            he Says and will not have any Thing to Say, about Peace with America. He Says “The
            People” i.e. the Sailors as I Suppose, are carrying Rocks and Timber on their backs, for
            nine miles out of the Country, over sharp Rocks and Mountains. That he has an Iron round
            his Leg. &c He begs that We would pay the Money for their Redemption, without
            sending to Congress but this is impossible.
          With great Regard I am sir your / affectionate
          
            
              John Adams
            
          
        